DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 04/27/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102(a)(1) of claims 1-5 as being anticipated by Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Oideleniya Akademii Nattk SSSR (2) 124-129).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al. (Fink, R.; Heischkel, Y.; Thellakkat, M.; Schmidt, H., 1998, Synthesis and Application of Dimeric 1,3,5-Triazine Ethers as Hole-Blocking Materials in Electroluminescent Devices, Chem. Mater. 10, 3620-3625).
With respect to claim 1, Fink discloses the compound below (see embodiment 3b on page 3623).

    PNG
    media_image1.png
    606
    1455
    media_image1.png
    Greyscale

This compound reads on the claims when X1 to X3 are nitrogen, R1 and R-2 are unsubstituted aryl (phenyl) groups (claims 1 and 4), L1 is an unsubstituted arylene (phenylene) group (claims 1 and 2), Z is oxygen, L2 is an unsubstituted arylene (phenylene) group (claims 1 and 3), and R3 is a substituted alkyl group.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (EP 0096657 A2).
With respect to claim 1, Werner discloses the compound below (2-[4-p-Chlorphenoxyphenyl)-4,6-dichlopyrimidin, page 7).

    PNG
    media_image2.png
    339
    686
    media_image2.png
    Greyscale

This compound reads on the claims when X2 and X3 are nitrogen, and X1 is carbon, R1 and R2 are a halogen (chlorine), L1 is an unsubstituted arylene (phenylene) group (claims 1 and 2), Z is oxygen, L2 is an unsubstituted arylene (phenylene) group (claims 1 and 3), and R3 is a halogen (chlorine).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozic-Weber et al. (Bozic-Weber, B.; Constable, E.C.; Figgemeier, E.; Housecroft, C.E.; Kylberg, W., 2008, Evaluation of polynuclear dendrons as photosensitizers for dye-sensitized solar cells, Energy Environ. Sci., 2, 299-305). 
With respect to claim 1, Bozic-Weber discloses the compound below.

    PNG
    media_image3.png
    503
    547
    media_image3.png
    Greyscale

This compounds reads on the claim when X1 is nitrogen, X2 and X3 are carbon, R1 and R2 are an unsubstituted heteroaryl (pyridinyl) group, L1 is a substituted arylene (phenylene) group (claims 1 and 2), Z is oxygen, L2 is a substituted heteroarylene (pyridinyl) group, and R3 is an unsubstituted heteroaryl (pyridyl) group (claims 1 and 5).

Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 6-9, the closest identified art is Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129).
The following is a statement of reasons for the indication of allowable subject matter: 
What is claimed in claims 6 and 7 is a group of specific definitions for R3 of parent claim 1. What is claimed in claim 8 is several complete embodiments of the inventive compound. What is claimed in claim 9 is an organic electronic device comprising the compound.
A search of the prior art did not identify the claimed invention.
The closest identified art is Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129).
With respect to claim 1, Andreev discloses the compound below, 4,4'-bis[2-(2-hydroxyphenyl)-6-phenyl-4-pyrimidinyl]diphenyl ether (the highlighted portion marked (VII on page 126).

    PNG
    media_image4.png
    470
    373
    media_image4.png
    Greyscale

However, Andreev does not teach nor fairly suggest that R3
Additionally, there existed no motivation in Andreev nor the prior art as a whole to modify the pyrimidine at a position analogous to R3 to arrive at the claimed invention.
With respect to claim 8, although some embodiments of the claim have a pyrimidine moiety at a position equivalent to R3, the compound of Andreev requires a phenoxy substituted pyrimidine, which is not found in any of the embodiments of the instant claim.
Additionally, there existed no motivation in Andreev nor the prior art as a whole to remove or replace the phenoxy substituted pyrimidine to arrive at the claimed invention.
With respect to claim 9, Andreev does not teach use of the compound of claim 1 in an organic electronic device.
Additionally, there existed no motivation in Andreev nor the prior art as a whole to incorporate the compound in an organic electronic device.
Claims 10-19 would also be allowable as they are dependent on claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/R.S./Examiner, Art Unit 1786